department of the treasury internal_revenue_service washington d c uniform issue list tax exempt and overnment entities division may tep ralt3 legend decedent a_trust d state w date l - date m date n date q date r amount s ira x dear this is in response to your request for a private_letter_ruling submitted by your authorized representative by letter dated date concerning the proper rollover treatment of distributions from decedent a's individual_retirement_account ira x under sec_408d of the internal_revenue_code code correspondence dated date and date supplemented the request your authorized representative has submitted the following facts and representations in support of your ruling_request decedent a was born on date l and died on date m at age a resident of state w you were married to decedent a at the time of his death decedent a maintained an individual_retirement_account ira ira x at the time of his death on date r he named trust d as the beneficiary of his ira x trust d was executed on date n and has not been amended since the death of decedent a the value of ira x as of date q was approximately amount s pursuant to article of trust d you as surviving_spouse are the successor trusiee of trust d as sole trustee you have full control_over trust d assets pursuant to article of trust d article sec_4 and of trust d provide for dispositions of personal and real_property not pertinent to this ruling_request pursuant to article you have the exclusive right to the residue of trust d assets which excludes the above-referenced personal_property and real_estate_assets which under trust d terms are to be distributed to the children of decedent a pursuant to article four of trust d you as trustee intend to pay to yourself all amounts standing in ira x payable to trust d incident to said request you will make a rollover_contribution of amount s the ira x assets into an ira set up and maintained in your own name and treat the rollover ira as your own ira the rollover will occur no later than the day following the day on which the ira x assets are distributed to trust d based on the above facts and representations you through your authorized representative request the following rulings ‘that decedent a's ira x will not be treated as an inherited ira under code sec_408 that for purposes of code sec_408 and sec_1_408-8 of the final income_tax regulations regulations you may be treated as the beneficiary of decedent a's ira x so that the ira x account balance may be distributed to you and rolled over from decedent a's ira x into an ira set up and maintained in your name and that the amounts standing in ira x which have been distributed and rolled over into an ira set up and maintained in your name will not be included in your gross_income and will not be taxed under code sec_408 in the year in which distributed and in which received with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira code sec_408 of the code provides in general that the rollover rules of code sec_408 do not apply to any amounts required to be distributed in accordance with code sec_401 and sec_408 code sec_401 provides in relevant part that distributions from a retirement_plan qualified within the meaning of code sec_401 must begin no later than the plan participant's required_beginning_date and must be paid over a period of time that may extend to the joint life expectancies of the plan participant and his her designated_beneficiary code sec_408 extends the code sec_401 requirements to iras described in code sec_408 thus in short an ira owner may receive required distributions over her life expectancy or over a period not to exceed the joint life expectancies of the ira holder and her designated_beneficiary on date final income_tax regulations regulations were published in the federal_register with respect to code sec_401 and sec_408 see also i r b date sec_1_408-8 of the regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust the preamble to the regulations provides in relevant part that a surviving_spouse who - actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust and or an estate with respect to your ruling requests generally if either a decedent's plan or ira proceeds pass through a third party eg a_trust and then are distributed to the - decedent's surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus generally said surviving_spouse will not be eligible to roll over either the qualified_plan or the ira proceeds into his her ira however in the present case you are the sole current trustee and the residual beneficiary of trust d under the terms of trust d you have the unrestricted right as trustee to distribute the proceeds of ira x to yourself as beneficiary of trust d pursuant to the provisions of trust d you as trustee will request that all amounts standing in ira x be paid to trust d and then as beneficiary you will arrange a rollover_contribution of the ira x distribution into an ira set up and maintained in your name said transaction will occur during calendar_year _ the service notes that under this set of circumstances all actions taken with respect to both the request that the ira x assets be paid to trust d and the subsequent rollover_contribution into an ira set up and maintained in your name will be accomplished by you thus under the facts stated above you are to be treated as the payee and beneficiary of ira x for purposes of code sec_408 and sec_408 thus with respect to your ruling requests we conclude that decedent a's ira x will not be treated as an inherited ira under code sec_408 that for purposes of code sec_408 and sec_1_408-8 of the final income_tax regulations regulations you may be treated as the beneficiary of decedent a's ira x so that the ira x account balance may be distributed and rolled over from decedent a's ira x into an ira set up and maintained in your name and - that the amounts standing in ira x which have been distributed and rolled over into an ira set up and maintained in your name will not be included in your gross_income and will not be taxed under code sec_408 in the year in which distributed and in which rolled over into your ira this ruling letter assumes that ira x is qualified under sec_408 of the code at all times relevant thereto it also assumes that the rollover ira to be set up by you will also meet the requirements of code sec_408 at all times relevant thereto this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 sincerely yours drees v a frances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
